Exhibit 10.2

 



FOURTH AMENDMENT TO
VOTING AGREEMENT

 

This Fourth Amendment to Voting Agreement (this “Amendment”) is effective as of
August 9, 2018 by and between Perceptron, Inc., a Michigan corporation (the
Company”) and Moab Partners, L.P. and Moab Capital Partners, LLC (collectively,
the “Holders”). Capitalized terms not otherwise defined herein have the meanings
set forth in the Agreement (as defined below).

 

RECITALS

 

WHEREAS, the Company and the Holders are parties to that certain Voting
Agreement dated as of August 9, 2016, as amended by the First Amendment to
Voting Agreement dated as of November 17, 2016, the Second Amendment to Voting
Agreement dated as of May 31, 2017 and the Third Amendment to Voting Agreement
dated as of December 18, 2017 (the “Agreement”);

 

WHEREAS, the term of the Agreement is tied to the term of a certain Standstill
Agreement dated as of August 9, 2016, as amended by the First Amendment to
Standstill Agreement dated as of November 17, 2016, the Second Amendment to
Standstill Agreement dated as of May 31, 2017 and the Third Amendment to
Standstill Agreement dated as of December 18, 2017 (the “Standstill Agreement”)
and whereas the Standstill Agreement is being extended pursuant to a Fourth
Amendment to Standstill Agreement and therefore the term of the Agreement is
being extended for a co-terminus period; and

 

WHEREAS, the parties wish to further amend the Agreement as set forth herein.

 

AGREEMENTS

 

NOW, THEREFORE, in consideration of the mutual promises contained herein, and
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties agree as follows:

 

1.            Section 8 of the Agreement shall be amended and restated to read
as follows:

 

8. Termination. This Agreement is effective as of the date hereof and shall
remain in full force and effect until the termination of the Standstill
Agreement, as amended by the Fourth Amendment to Standstill Agreement (the
“Covered Period”).

 

2.            If there is any inconsistency or ambiguity between this Amendment
and the Agreement, this Amendment shall control in all respects.

 

3.            Except as is specifically set forth in this Amendment, the
remaining provisions of the Agreement are not otherwise modified or amended, and
all such provisions of the Agreement shall remain in full force and effect.

 

4.            This Amendment may be executed in as many counterparts as may be
deemed necessary and convenient, and by the different parties hereto on separate
counterparts, and each of which, when so executed, shall be deemed an original,
and all such counterparts shall constitute one and the same instrument.

 

[Signature Page Follows]

 



 1 

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date set
forth above.

 



  Perceptron, Inc.                     By:  /s David L. Watza     Name: David L.
Watza     Title: President and Chief Executive Officer                   MOAB
PARTNERS, L.P.                     By:  /s/ Michael Rothenberg    
Name:  Michael Rothenberg     Title:    General Partner of Moab GP LLC the  
            General Partner of Moab Partners, LP                   MOAB CAPITAL
PARTNERS, LLC                   By:  /s/ Michael Rothenberg     Name:  Michael
Rothenberg     Title:    President  



 

 

2



 

 